Name: Commission Regulation (EEC) No 1438/80 of 6 June 1980 laying down special measures in regard to certain malt export certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/24 Official Journal of the European Communities 7. 6 . 80 COMMISSION REGULATION (EEC) No 1438/80 of 6 Tune 1980 laying down special measures in regard to certain malt export certificates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas Commission Regulation (EEC) No 121 1 /80 (3) fixed export refunds on malt ; whereas Commission Regulation (EEC) No 1 23 1 /80 (4) corrected Regulation (EEC) No 1211 /80 ; whereas, in view of the corrections made, holders of certificates comprising advance fixing of the refund should be given an opportunity to have them cancelled ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In respect of products falling within subheadings 11.07 A I b), 11.07 A II b) and 11.07 B of the Common Customs Tariff :  applications for export certificates including advance fixing of the refund lodged from 15 to 19 May 1980, and  export certificates with the refund fixed in advance during the period 15 to 19 May 1980, shall be cancelled at the request of the applicants or holders. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188, 26. 7 . 1979, p. 1 . (J) OJ No L 122, 15 . 5 . 1980, p . 20 . ( «) OJ No L 124, 20 . 5 . 1980, p. 13 .